Name: Commission Regulation (EEC) No 2878/89 of 26 September 1989 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 277/10 Official Journal of the European Communities 27. 9 . 89 COMMISSION REGULATION (EEC) No 2878/89 of 26 September 1989 fixing the import levies oil live sheep and goats and on sheepmeat and goatmeat other than frozen meat quotations and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto. HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 11 15/88 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 4026/88 (3), as last amended by Regulation (EEC) No 2589/89 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4026/88 to the Article 1 The import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 2 October 1989. This Regulation shall be binding in its entirety and directly applicable in =all Member States. Done at Brussels, 26 September 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 183, 16 . 7. 1980, p. 1 . 0 OJ No L 110, 29 . 4. 1988, p. 36. (3) OJ No L 355, 23 . 12. 1988, p. 19 . (4) OJ No L 250, 26. 8 . 1989, p. 5. 27. 9. 89 Official Journal of the European Communities No L 277/11 ANNEX to the Commission Regulation of 26 September 1989 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 40 from 2 to 8 October 1989 Week No 41 from 9 to 15 October 1989 Week No 42 from 16 to 22 October 1989 Week No 43 from 23 to 29 October 1989 Week No 44 from 30 October to 5 November 1989 0104 10 90 (') 85,498 85,639 85,869 86,800 88,196 0104 20 90 (') 85,498 85,639 85,869 86,800 88,196 0204 10 00 0 181,910 182,210 182,700 184,680 187,650 0204 21 00 0 181,910 182,210 182,700 184,680 187,650 0204 22 10 0 127,337 127,547 127,890 129,276 131,355 0204 22 30 (2) 200,101 200,431 200,970 203,148 206,415 0204 22 50 0 236,483 236,873 237,510 240,084 243,945 0204 22 90 0 236,483 236,873 237,510 240,084 243,945 0204 23 00 0 331,076 331,622 332,514 336,118 341,523 0204 50 11 0 181,910 182,210 182,700 184,680 187,650 0204 50 13 0 127,337 127,547 127,890 129,276 131,355 0204 50 15 0 200,101 200,431 200,970 203,148 206,415 0204 50 19 0 236,483 236,873 237,510 240,084 243,945 0204 50 31 0 236,483 236,873 237,510 240,084 243,945 0204 50 39 0 331,076 331,622 332,514 336,118 341,523 0210 90 11 0 236,483 236,873 237,510 240,084 243,945 0210 90 19 0 331,076 331,622 332,514 336,118 341,523 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.